EXHIBIT 24 P O W E RO FA T T O R N E Y KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below hereby constitutes and appointsF. D. Clarke, III , and J. P. Morgan, Jr., and each of them, jointly and severally, as his or her true and lawful attorneys-in-fact and agents, each with full power of substitution, and each with power to act alone, to sign and execute on behalf of the undersigned the Annual Report on Form 10-K, and any amendments thereto, of The Standard Register Company for the year ended January 1, 2012, and to perform any acts necessary to be done in order to file such report with exhibits thereto and other documents in connection therewith with the Securities and Exchange Commission, and each of the undersigned does hereby ratify and confirm all that said attorneys-in-fact and agents, or their or his substitutes, shall do or cause to be done by virtue hereof. Signature Title Date /S/ F.D. Clarke, III Chairman of the Board and Director February 23, 2012 F. D. Clarke, III /S/ J. P. Morgan, Jr. President, Chief Executive Officer February 23, 2012 J. P. Morgan, Jr. and Director /S/ R. M. Ginnan Vice President, Treasurer February 23, 2012 R.M. Ginnan and Chief Financial Officer /S/ D. P. Bailis Director February 23, 2012 D. P. Bailis /S/ R. W. Begley, Jr. Director February 23, 2012 R. W. Begley, Jr. /S/ J. D. Klapstein Director February 23, 2012 J. D. Klapstein /S/ M. E. Kohlsdorf Director February 23, 2012 M. E. Kohlsdorf /S/ R. E. McCarthey Director February 23, 2012 R. Eric McCarthey /S/ J. J. Schiff, Jr. Director February 23, 2012 J. J. Schiff, Jr. /S/ J. Q. Sherman, II Director February 23, 2012 J. Q. Sherman, II 75
